 Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 1 of 10 PageID #:22229




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 City of Chicago,
                                                     Case No. 14-cv-04361
                     Plaintiff,                      Honorable Jorge L. Alonso

 v.

 Purdue Pharma L.P., et al.,

                            Defendants.


             CITY OF CHICAGO’S REPLY IN SUPPORT OF MOTION FOR
                   LEAVE TO FILE AN AMENDED COMPLAINT

       Plaintiff City of Chicago (the “City”) respectfully submits this Reply in Support of its

Motion for Leave to File an Amended Complaint in response to the existing Defendants’ Response

to the City’s Motion. As set forth below, Defendants effectively concede that leave to amend is

warranted under the governing Rules of Civil Procedure. They instead attempt to extract a

concession from the City to which they have no right. To that end, Defendants object to proposed

amendments that actually favor them by the City’s dropping of claims that streamline the case

against them. Defendants theorize that the doctrines of claim splitting or res judicata would bar

the City from asserting the claims presently asserted in the Fourth Amended Complaint anywhere

other than in this litigation, such that Defendants will be prejudiced by a hypothetical attempt by

the City to bring them elsewhere. This theory is both unfounded and self-contradictory.

       Defendants’ response, in effect, asks this Court to act as if the past three years of MDL

litigation did not occur. Yet, it was Defendants who advocated, successfully, for this Court to stay

this case, and asked the Judicial Panel on Multidistrict Litigation to transfer it to the MDL. They

                                                 1
    Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 2 of 10 PageID #:22229




did so on the grounds that it was necessary to “avoid duplicative efforts[,]” and “avoid . . .

inconsistent rulings on pretrial . . . motions.” Doc. 640 at 3-5 (arguing that “[t]he essential purpose

of 28 U.S.C. § 1407 is to avoid ‘piecemeal litigation.’” (internal citation omitted)).1 Their requests

were granted. They are wrong to suggest they can claim all of the benefits of an extended stay

without allowing the City the benefit of the centralized discovery for which the case was

transferred.    That discovery revealed, among other things, information about the woeful

inadequacy of Defendants’ anti-diversion systems, and facts supporting personal jurisdiction over

Teva Ltd. and Mallinckrodt plc. And, inclusion of these allegations will ensure the City’s case,

intended to serve as a bellwether that would test the allegations against opioids manufacturers,

serves its purpose. If the Court does not permit the amendment to incorporate discovery in the

MDL, it may create a host of potential issues in determining whether and how MDL rulings

translate to the City’s precursor complaint and limiting the utility of this Court’s subsequent

rulings.

          Regardless, the City has satisfied Rule 15’s liberal standards governing leave to amend,

and the City therefore respectfully requests that its motion to amend be granted.

     I.      Defendants Effectively Admit They Have No Basis to Oppose the City’s Motion.

             A. Defendants Offer Nothing to Dispute the Propriety of Leave to Amend to Add
                Allegations Based on Evidence Obtained in Discovery and MDL Rulings.

          Defendants devote only two paragraphs to contesting: (1) the addition of allegations

regarding their failure to maintain effective controls against diversion, and (2) the addition of Teva

Ltd. and Mallinckrodt plc as defendants. Tellingly, nowhere in these arguments do they offer even




1
 All references to “MDL Doc.” are to the Master Docket in In re: National Prescription Opiate
Litig., Case No. 1:17-MD-2804 (DAP) (N.D. Ohio) (the “MDL”). All references to “Doc.” are
to the individual docket in this case.
                                                  2
    Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 3 of 10 PageID #:22229




one citation to any legal authority. Further, Defendants do not even attempt to offer any specific

argument as to how the amendments would “diminish,” rather than further, the progress that has

made in this case over the past five years. Defs. Mem. at 2.

         First, just as Defendants requested, discovery specific to this case has been stayed for more

than three years in favor of common discovery and preparation for a bellwether trial in the MDL.

For the City to Amend its complaint in light of such evidence, and to take into account the MDL

Court’s rulings, is entirely proper. Indeed, the MDL Court specifically intended that selective

remand would “advance the MDL strategically using ‘parallel processing,’” and highlighted that

the MDL had provided “a good base upon which transferor courts can build.” See Doc. 701-7 at

5-6.2 As explained above, over the past three years, and as required by the MDL Court,

Defendants, Teva Ltd., and Mallinckrodt plc all have participated in discovery in the MDL

(including on diversion-related issues).3 The proposed amendments would allow that efficient

progress to continue. Cf. Salud Servs., Inc. v. Caterpillar, Inc., 67 F. Supp. 3d 663, 670-71 (D.N.J.

2014) (addressing concern that bellwether case provide “guidance as to the remainder of the MDL”

as providing good cause for leave to amend).

         Second, consistent with this background, the proposed additional allegations, far from

being “unsupported,” Defs. Mem. at 5, are the same as those that uniformly survived motions to

dismiss, and even summary judgment motions, in the MDL. See Opinion and Order Denying Teva



2
 In the MDL, even though there had been no ruling on the City’s Third Amended Complaint, the
MDL Court provided a window for leave to amend that complaint to take into account the phase
of litigation at that time (including the production of ARCOS data, which allowed government
plaintiffs to identify appropriate defendants and additional diversion-related allegations). This
Court should do the same.
3
    The only discovery any Mallinckrodt entity has provided the City has been in the MDL.



                                                  3
    Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 4 of 10 PageID #:22229




and Actavis Generic Defendants’ Motion for Summary Judgment, MDL Doc. 2564; Opinion and

Order Denying Mallinckrodt’s Motion for Partial Summary Judgment, MDL Doc. 2563; Opinion

and Order Denying Janssen’s Motion for Summary Judgment, MDL Doc. 2567; Opinion and

Order [Denying Teva Ltd.’s and Mallinckrodt plc’s Motions to Dismiss on Personal Jurisdiction

Grounds], MDL Doc. 2131.4

        Third, Defendants fail to identify any actual prejudice from the amendment. This is

particularly true given that Defendants’ position in the Joint Status Report requested by the Court

indicates that there is none because “[r]egardless of the ruling on the City’s Motion to Amend,

certain Defendants anticipate filing motions to dismiss.” Doc. 701 at 16 (emphasis added). In

other words, even Defendants contend that the Court should not simply rule on the briefs submitted

in the MDL, and believe there have been meaningful developments since the earlier motions

practice.

            B. Defendants Are Not Prejudiced by the Dismissal of Claims Against Them.

        Defendants fail to show why dismissal with prejudice of specific claims that the City

proposes to drop is either warranted or necessary to decide at this stage. First, in its proposed

amended pleading, the City has removed its False Statements, MCC 1-21-010, False Claims, MCC

1-22-020, Conspiracy to Defraud, MCC 1-22-020, Insurance Fraud, 72- ILCS 5/17-10.5, Civil

Conspiracy, Unjust Enrichment, and Public Nuisance (see Fifth Amended Complaint, Doc. 672-1



4
  In fact, all Defendants’ anti-diversion systems were so deficient, and their legal obligations so
clear, that the plaintiffs in the first trial track in the MDL moved for summary judgment
affirmatively on these issues. The MDL Court agreed that Defendants had clear and established
legal obligations to design and operate a system to disclose suspicious orders, report suspicious
orders, and not to ship such orders without having cleared such orders through diligent
investigations, but determined that a decision on the adequacy of each Defendant’s suspicious
order monitoring system would have to await trial. See Opinion and Order Regarding Plaintiffs’
Summary Judgment Motions Addressing the Controlled Substances Act, MDL Doc. 2583.


                                                4
    Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 5 of 10 PageID #:22229




n.1). It does so not because of any legal deficiencies in those claims, but to base its recovery on

civil penalties and on the costs incurred by the City in responding to the opioid crisis rather than

its own expenditures on prescription drugs through the City’s health benefit plans. (See Doc. 672-

1 ¶ 860). This approach streamlines Chicago-specific discovery and maximizes the use of

materials already produced in the MDL. (See Mot. for Leave to Amend at 6, 11-12). If this Court

eventually decides that expensive and time-consuming claims data are still discoverable in relation

to the extant claims, the City should be able to re-assert claims this Court has already found to

satisfy Rule 9(b)’s heightened pleading standards, with the opportunity to further satisfy the

Court’s instructions regarding specific allegations of causation, and the opportunity to brief the

public nuisance count.5

          Defendants are also incorrect that there would be any unfairness in responding to the

dismissed causes of action, particularly if the only reason for their inclusion is Defendants’

insistence on the relevance of claims data. Defendants are not entitled to dismissal with prejudice

of dropped claims when they are insisting on pressing discovery that would be appropriate only to

those claims. See Predator Intern., Inc. v. Gamo Outdoor USA, Inc., No. 09-970, 2010 WL

3630118, at *7 (D. Colo. Sept. 9, 2010) (patent claim dismissed without prejudice when discovery

on dropped claim was ‘minimal’ and potentially relevant to defendants’ counterclaims ); Martin

v. MCAP Christiansburg, LLC, No. 14-464, 2015 WL 540183, at *3 (W.D. Va. Feb. 10, 2015)

(granting leave to amend to dismiss certain claims without prejudice where, inter alia, discovery

on the dismissed claims had not occurred). As this court has found, undue prejudice exists “when

the amendment brings entirely new and separate claims … or at least entails more than an

alternative claim or a change in the allegations of the claimant and when the additional discovery


5
    See Mot. for Leave to Amend at 3 n.1.

                                                 5
    Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 6 of 10 PageID #:22229




is expensive and time-consuming.” Stimac v. J.C. Penney Corp., Inc., No, 16-3581, 2018 WL

497367, at *1 (N.D. Ill. Jan. 22, 2018). To the contrary, the City’s proposal to dismiss claims is

intended to narrow the costs and burden of discovery. Unlike In re QMect, Inc., 349 B.R. 620,

626 (Bankr. N.D. Cal. 2006), which Defendants cite, there has not been “substantial litigation”

over these claims, because they are subject of unresolved motions to dismiss. (Joint Status Report,

Docket No. 701, at 2).6

        Furthermore, there is no reason for the Court to rule on the status of claims that are not

included in the Fifth Amended Complaint. The question of dismissal with or without prejudice

can be addressed in the event the City ever moves to reassert them. For the very reason that the

dismissed claims would have different—and substantial additional—evidentiary proof, the

amendment is not “simply … a change of legal theory,” unlike the case Defendants cite, Carr v.

Tillery, 591 F.3d 909, 913-914 (7th Cir. 2004), which dealt with a later-filed lawsuit, not leave to

amend an existing complaint.7 A lawsuit based on the City’s direct expenditures on opioids is not

the same as a lawsuit based on the costs of providing municipal services to address unnecessary

opioid prescription and diversion. See Fifth Amended Complaint, Doc. 672-1 ¶¶ 860, 883-915.

        Defendants’ reliance on Jones v. Scientific Colors, Inc., No.99-1959, 2001 WL 883689, at

*2 (N.D. Ill. Aug. 6, 2001) is also misplaced, as in that case the motion to amend to add claims

(which, again, the City will not do if discovery is streamlined to eliminate costly production of

claims data, as the City suggests) was made at the conclusion of discovery and the defendant had




6
 QMect also differs from this case in that a dismissal without prejudice could allow other parties
to the bankruptcy to assert the same claims and prolong the restructuring. Id.
7
 Similarly inapposite is Brzostowski v. Laidlaw Waste Systems, Inc., 49 F.3d 337, 339 (7th Cir.
1995), a breach of contract suit was barred by prior dismissal of separate age discrimination suit,
where both contained the same “core of operative facts.”
                                                 6
    Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 7 of 10 PageID #:22229




already “incurred the expense of preparing to defend” against the dismissed claim. Nor is this case

like the dismissal with prejudice in Barnes v. District of Columbia, 42 F.Supp.3d 111, 120 (D.D.C.

2014), where the reason for dismissing claims was to deprive the court of federal question

jurisdiction and defeat removal, and it was reasonable to worry those claims could be reasserted.

See id. (dismissal without prejudice “would also leave open the possibility that the defendant

would have to remove this action to this Court a second time, resulting in a repetitious waste of

resources”). It did not change the understanding that dismissal without prejudice “should be

allowed unless the defendant will suffer some plain legal prejudice other than the mere prospect

of a second law suit.” Durham v. Florida E. Coast Ry. Co., 385 F.2d 366, 368–69 (5th Cir. 1967);

In re Legal Xtranet, Inc., BR 11-51042-LMC, 2011 WL 3652756, at *9 (Bankr. W.D. Tex. Aug.

19, 2011) (explaining that Durham “revers[ed a] dismissal with prejudice even in the presence of

defendant's substantial trial preparation expense”).

        Accordingly, if this Court agrees with Defendants that any dismissal of claims at this stage

must be with prejudice, the City should instead be granted further leave to amend to reassert the

claims the City proposes to dismiss.8 The City has viable claims which there is no dispute remain

subject to adjudication on the merits, and it should not be penalized for its willingness to streamline

its case for the sake of efficiency for all involved.

        It is also helpful to bear in mind that Defendants would have necessarily engaged in

motions practice and discovery regardless of the dismissed claims, as the Court recognized by

directing discovery to proceed while disputes over the adequacy of the Third Amended Complaint



8
  Alternatively, the Court could employ severance as a mechanism to address this issue. The City
could retain certain claims as part of the proposed Fifth Amended Complaint, and the Court could
sever those causes of action. This would allow the parties, and the Court, an opportunity to assess
whether, due to Defendants’ propounding discovery relevant only to those claims, omission of
those causes of action ultimately would not streamline the case.
                                                   7
 Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 8 of 10 PageID #:22229




were resolved. As Defendants are well aware, also, to the extent they made any affirmative

productions before this case transferred, those documents: (1) remain relevant, and (2) were

deemed produced in the MDL, allowing Defendants to use this litigation as a vehicle to satisfy

their obligations in thousands of others. See MDL Doc. 232 at 15 (CMO 1). There is simply no

merit to the suggestion that they have engaged in some substantial wasted effort.

   II.      Conclusion

         Defendants offer nothing to dispute that Rule 15 and Rule 21’s standards are readily met,

and can show no prejudice from a dismissal of dropped claims without prejudice, which if anything

works in their favor. The City respectfully requests that its Motion for Leave to Amend be granted.




Dated: February 3, 2020                   Respectfully submitted,

                                          MARK FLESSNER
                                          Corporation Counsel, City of Chicago

                                          BY: /s/ Linda J. Singer
                                             Linda J. Singer

                                          Thomas P. McNulty
                                          Fiona A. Burke
                                          City of Chicago, Department of Law
                                          30 N. LaSalle St., Suite 1240
                                          Chicago, IL 60602
                                          thomas.mcnulty@cityofchicago.org
                                          fiona.burke@cityofchicago.org
                                          Phone: (312) 744-6929
                                          Fax: (312) 742-3832




                                                 8
Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 9 of 10 PageID #:22229




                                 Linda Singer
                                 Elizabeth Smith
                                 David I. Ackerman
                                 MOTLEY RICE LLC
                                 lsinger@motleyrice.com
                                 esmith@motleyrice.com
                                 dackerman@motleyrice.com
                                 401 9th Street NW, Suite 1001
                                 Washington, DC 20004
                                 Phone: (202) 232-5504
                                 Fax: (202) 386-9622

                                 Kenneth A. Wexler
                                 Bethany R. Turke
                                 Kara A. Elgersma
                                 2WEXLER WALLACE LLP
                                 55 W. Monroe Street, Suite 3300
                                 Chicago, IL 60603
                                 kaw@wexlerwallace.com
                                 brt@wexlerwallace.com
                                 kae@wexlerwallace.com
                                 Phone: (312) 346-2222
                                 Fax: (312) 346-0022

                                 Attorneys for Plaintiff City of Chicago




                                       9
 Case: 1:14-cv-04361 Document #: 703 Filed: 02/03/20 Page 10 of 10 PageID #:22229




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.

                                                        /s/ Linda Singer
                                                        Linda Singer




                                            10
